Citation Nr: 0533689	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-17 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to assignment of a higher rating for 
recurrent pilonidal cyst, currently rated as 10 percent 
disabling.

2.  Entitlement to assignment of a higher (compensable) 
rating for hearing loss of the left ear. 

3.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty service from October 
1997 to April 2002 and from July 1991 to December 1991. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2002, a statement of the case was issued in May 2003, and a 
substantive appeal was received in May 2003.  A Board hearing 
at the RO was scheduled for September 2005.  However, the 
veteran failed to appear and has not filed a motion 
requesting a new hearing date. 

During the course of the appeal the veteran made statement 
regarding his belief that he should be entitled to service 
connection for tinnitus.  However, a prior May 2003 rating 
decision granted service connection for tinnitus, currently 
rated as 10 percent disabling.  That matter is not in 
appellate status. 


FINDINGS OF FACT

1.  The veteran's service connected recurrent pilonidal cyst 
is manifested by pain and tenderness, but not limitation of 
function and does not cover an area or areas exceeding 12 
square inches (77 sq. cm.). 

2.  The veteran's service connected hearing loss of the left 
ear is productive of Level I hearing acuity; service 
connection has not been established for right ear hearing 
loss. 

3.  Any current low back disability is not causally related 
to the veteran's active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for the veteran's service 
connected recurrent pilonidal cyst have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b), Part 
4, including §§ 4.7, 4.118, Diagnostic Codes 7801 - 7805 
(2005); 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2002).

2.  The criteria for entitlement to an initial compensable 
disability evaluation for the veteran's service connected 
hearing loss of the left ear have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b), Part 4, 
including §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2005).
   
3.  Low back disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issues on appeal.  The discussions in 
the rating decision and statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in a 
June 2002 VCAA letter, the veteran was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the June 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 1, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  An additional VCAA letter was also sent to 
the veteran in January 2005.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in June 2002, which was prior to the 
August 2002 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and VA examination reports.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   
The veteran was afforded VA examinations in July 2002 and 
January 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal. 

II.  Increased Rating Claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Recurrent Pilonidal cyst

The present issue involves the veteran's claim that the 
severity of his service-connected recurrent pilonidal cyst 
warrants a higher disability rating.  The RO has assigned a 
10 percent rating under Diagnostic Code 7804 for scars.  
Under the criteria in effect at the time the veteran filed 
his initial claim (that is, prior to August 30, 2002), 
Diagnostic Code 7804 provided for a 10 percent rating for 
superficial scars that were tender and painful on objective 
examination.  

Nevertheless, other diagnostic codes must also be considered.  
Under Diagnostic Code 7803, a 10 percent rating is awarded 
for superficial and poorly nourished scars with repeated 
ulceration.  Diagnostic Code 7805 called for rating scars 
based on limitation of function of the part affected.

VA promulgated new regulations for rating disability from 
scars and skin disorders, effective August 30, 2002.  See 67 
Fed. Reg. 49,590-49,599 (July 31, 2002).  Under the new 
regulations, Diagnostic Code 7801 covers scars, other than on 
the head, face or neck, which are deep (associated with 
underlying soft tissue damage) or that cause limited motion.  
A 10 percent rating is assigned if the area or areas exceeds 
6 square inches (39 sq. cm.).  A 20 percent rating is awarded 
if the area or areas exceeds 12 square inches (77 sq. cm.).  
A 30 percent rating is awarded if the area or areas exceeds 
72 square inches (465 sq. cm.) and a 40 percent rating is 
assigned if the area or areas exceeds 144 square inches (929 
sq. cm.).  

Diagnostic Code 7802 assigns a maximum 10 percent rating  if 
a scar on other than the head, face or neck is superficial 
(not associated with soft tissue damage) and does not cause 
limited motion, if affecting an area or areas of 144 square 
inches (929 sq. cm.) or greater.  Under Diagnostic Code 7803, 
a superficial and unstable (involving frequent loss of 
covering of skin over the scar) scar will be assigned a 
maximum 10 percent rating.  Similarly, a scar that is 
superficial and painful on examination will be assigned a 
maximum 10 percent rating under Diagnostic Code 7804.  
Finally, a scar may also be evaluated based on limitation of 
function of the affected part under Diagnostic Code 7805.

The veteran had a pilonidal cyst removed while in service in 
September 1999.  The VA examination in July 2002 found that 
inspection of the area revealed an erythematous area 
consistent with a bilateral cyst, which was tender to 
palpation.  The LS spine had full painless range of motion 
with 95 degrees flexion and 35 degrees extension, lateral 
bending 40 degrees left and right and rotation 35 degrees 
left and right.  The impression was recurrent pilonidal cyst. 

The veteran had another VA examination in January 2005, which 
showed that there appeared to be swelling over the sacrum, 
extending into the intergluteal crease region.  The entire 
region, which appeared to be swollen and which was clearly 
indurated on palpation, was approximately 9 by 9 cm. in size.  
At its upper margin is an erythematous area, somewhat diamond 
or oval shaped, measured 4 cm. vertically and 3 cm. 
horizontally.  Over that area, skin was very thin, 
erythematous, blanches and there was a very tiny 1 mm open 
center, which appeared to contain some purulent material, 
although it was not draining.  The broader indurated area was 
tender, very tight and there was a sensation of a mass.  
There was no limitation of motion of the lumbar spine and no 
pain with range of motion.  Range of motion was 104 degrees 
flexion, 45 degrees extension, 36 degrees right and 35 
degrees left lateral bending and 33 degrees rotation left and 
right.  The examiner's impression was pilonidal cyst 
residual, with chronic swollen mass effect, smaller area of 
superior/central inflammation, with a history of intermittent 
drainage.  The examiner commented that the veteran had not 
had satisfactory recovery from his pilonidal cyst and has 
chronic infection and inflammation.  There is no other 
pertinent medical evidence of record. 

The Board notes that the veteran is seeking a disability 
rating in excess of 10 percent.  Under the rating criteria 
prior to August 30, 2002, there is no rating in excess of 10 
percent under Diagnostic Codes 7803 and 7804.  Under the new 
regulations effective August 30, 2002, there is no rating in 
excess of 10 percent under Diagnostic Codes 7802, 7803 and 
7804.  Therefore, these codes are not applicable to this 
analysis.  

Under both the previous and current criteria, Diagnostic Code 
7805 allows that a  scar may be evaluated on limitation of 
function of the affected part.  However, both VA examinations 
in July 2002 and January 2005 showed that the veteran 
suffered no loss of limitation of function due to the cyst.  
Thus, Diagnostic 7805 is not applicable. 

Further, under Diagnostic Code 7801, a 20 percent evaluation 
for scars is awarded if the area or areas exceeds 12 square 
inches (77 sq. cm.).  However, the January 2005 exam showed 
that the actual cyst area measured 4 cm. vertically and 3 cm. 
horizontally.  Thus, the cyst does not cover an area that 
exceeds 12 square inches.  Therefore, Diagnostic Code 7801 is 
not applicable to the instant case.

The veteran contends that both Diagnostic Codes 7803 and 7804 
fit the description of his pilonidal cyst so he should be 
evaluated under both.  However, to allow separate ratings 
under each Diagnostic Code for the pilonidal cyst would 
constitute pyramiding in violation of 38 C.F.R. § 4.14, which 
states that the evaluation of the same disability under 
various diagnosis is to be avoided.

In sum, although the evidence clearly shows continuing 
problems with the veteran's recurrent pilonidal cyst, the 
preponderance of the evidence is against assignment of a 
rating in excess of 10 percent at this time.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  The veteran may always advance an 
increased rating claim if the severity of recurrent pilonidal 
cyst should increase in the future.

Hearing Loss of the Left Ear

The present issue involves the veteran's claim that the 
severity of his service-connected hearing loss of the left 
ear warrants a higher disability rating.  The current version 
of the Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

In the instant case, the RO granted service connection 
hearing loss of the left ear in an August 2002 rating 
decision, and assigned a zero percent disability evaluation 
because the condition was not shown to be compensable under 
current VA criteria.

The veteran had a VA audiological examination in July 2002, 
which showed pure tone thresholds, in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
20
20
25
20
LEFT
25
25
60
50

The puretone threshold average was 21 in the right ear and 40 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and left 
ear.

The examiner stated that the veteran would be classified as 
having normal hearing acuity in the right ear and mild to 
moderate high frequency sensorineural hearing loss in the 
left ear.  The veteran had normal hearing at conversational 
tones and had clear external auditory canals with intact 
tympanic membranes.  Thus, the RO granted service connection 
for left ear hearing loss with a noncompensable rating based 
on VA regulations and denied service connection for right ear 
hearing loss because the veteran's service medical records 
and February 2002 examination did not show impaired hearing. 

The veteran had another VA audiological examination in 
January 2005, which showed pure tone thresholds, in decibels, 
as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
15
15
20
25
LEFT
15
15
45
50

The puretone threshold average was 19 in the right ear and 31 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and left 
ear.  The examiner found right ear hearing to be within 
normal limits, and high frequency sensorineural hearing loss 
of the left ear. 

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

At the time of the July 2002 VA audiological examination, the 
veteran was shown to have an average puretone hearing loss in 
the left ear of 40 decibels, with 100 percent speech 
discrimination, which translates to a Roman numeral 
designation of I for the left ear.  38 C.F.R. § 4.85, Table 
VI.  At the time of the January 2005 VA audiological 
examination, the veteran was shown to have an average 
puretone hearing loss in the left ear of 31 decibels, with 96 
percent speech discrimination, which also translates to a 
Roman numeral designation of I for the left ear.  38 C.F.R. § 
4.85, Table VI.  Since the veteran is not service connected 
for the right ear, the right ear is assigned a Roman numeral 
designation of I, subject to 38 C.F.R. § 3.383.  38 C.F.R. 
§ 4.85(f).  In this case 38 C.F.R. § 3.383 does not apply 
because the left ear does not warrant a compensable 
evaluation and the right ear does not meet the criteria of 
38 C.F.R. § 3.385 for an impaired hearing disability.  Thus, 
when applying Table VII, Diagnostic Code 6100, level I for 
the left ear and level I for the right ear equates to a zero 
percent disability evaluation.

Table VIA is not for application because the veteran's 
puretone threshold was not 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), and because his puretone threshold was not 30 or 
lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 
C.F.R. §§ 4.85(c), 4.86(a).

As noted previously, because assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered, there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet.App. 345; 38 C.F.R. § 4.85, Tables 
VI and VII, Diagnostic Code 6100.  Applying the July 2002 and 
January 2005 audiological test results to the regulatory 
criteria, the Board is compelled to conclude that the 
preponderance of the evidence is against entitlement to an 
increased rating.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).  The veteran may 
always advance an increased rating claim if the severity of 
his hearing loss disability should increase in the future.

III.  Service Connected Claim

Low Back

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

It appears that there may be some confusion on the part of 
the veteran as to the low back issue.  He is already service-
connected for residuals of a pilonidal cyst, rated 10 percent 
disabling.  In an October 2002 Statement in Support of Claim 
(VA Form 21-4138), the veteran essentially indicates that he 
believes assignment of a 10 percent for his back was unfair 
because he had to endure surgery and scarring.  This suggests 
that he may be confusing the already service-connected 
pilonidal cyst with the RO's denial of service connection for 
a separate low back disability.  

At any rate, in reviewing the evidence the Board notes that 
March 2001 service medical records document a complaint of 
low back pain.  On VA examination in July 2002, the examiner 
found that the LS spine had full painless range of motion 
with 95 degrees flexion and 35 degrees extension, lateral 
bending 40 degrees left and right and rotation 35 degrees 
left and right.  VA examination in February 2005 revealed no 
tenderness of the lumbar spine.  The veteran's gait and 
stance were normal.  There was no limitation of motion of the 
lumbar spine and no pain with range of motion.  Range of 
motion was 104 degrees flexion, 45 degrees extension, 36 
degrees right and 35 degrees left lateral bending and 33 
degrees rotation left and right.  Straight leg raise was 
negative.  Knee and ankles reflexes were intact.  Strength 
was good and the veteran denied any sensory abnormalities.  
The examiner found that there was no lumbar spine complaint 
or findings of a spinal condition.  The veteran's complaints 
are completely secondary to swelling and inflammation arising 
locally in the area of the pilonidal cyst.  There is no other 
pertinent medical evidence of record. 

Based on the VA examinations and the veteran's own statement, 
it appears that any current low back pain that the veteran is 
experiencing is in association with his pilonidal cyst, which 
has already been service connected and evaluated as 10 
percent disabling.  The VA examinations showed no current 
additional disability of the low back.  Therefore, the Board 
must conclude that any low back problems which may have been 
present in March 2001 were acute episodes of back pain and 
not indicative of chronic low back disability.  It appears 
that any back problems during service resolved and that no 
chronic low back disability was manifested.  The Court has 
indicated that in the absence of proof of a present 
disability, there can be no valid claim for service 
connection; an appellant's belief that he is entitled to some 
sort of benefit simply because he had a disease or injury 
while on active service is mistaken, as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992).

Thus, the Board is compelled to conclude that the 
preponderance of the evidence is against service connection 
for low back disability.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  




ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


